Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Leonard George Mitchell, Appellant                       Appeal from the 124th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 49,299-
No. 06-20-00047-CR         v.                            B). Memorandum Opinion delivered by
                                                         Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                             Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the judgment of the trial court by deleting
the assessment of $1,190.00 in attorney fees.        We also delete the entry of $1,190.00 for
“Attorney Fee” in the certified bill of costs and revise the entry for “Total Costs” to $330.00. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Leonard George Mitchell, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                         RENDERED OCTOBER 20, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk